Citation Nr: 1435625	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  10-04 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a hysterectomy, secondary to service-connected pelvic adhesions.

2.  Entitlement to a compensable rating for service-connected pelvic adhesions.

3.  Entitlement to a temporary total disability evaluation for convalescence following a hysterectomy on July 8, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1997 to April 2000, with a prior period of unverified active duty and additional reserve service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2008 and March 2012 rating decisions of the Jackson, Mississippi Department of Veteran Affairs (VA) Regional Office (RO).  The November 2008 rating decision, in pertinent part, continued a noncompensable rating for pelvic adhesions.  In March 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.


FINDINGS OF FACT

1.  The Veteran does not allege her hysterectomy is related directly to her service; her hysterectomy is not related to her service-connected pelvic adhesions.

2.  The evidence reasonably shows that the Veteran has required regular surgical removal of pelvic adhesions since initial onset; her pelvic adhesions are not uncontrolled with continuous treatment.

3.  The Veteran's July 8, 2008 hysterectomy was not for treatment of a service-connected disability.



CONCLUSIONS OF LAW

1.  Service connection for a hysterectomy as secondary to pelvic adhesions is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2.  A rating of 10 percent (but not higher) is warranted for service-connected pelvic adhesions.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.117, Diagnostic Code 7614 (2013).

3.  A temporary total rating for convalescence following a July 8, 2008 hysterectomy is not warranted.  38 C.F.R. § 4.30 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable decision from the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his service connection claim in a July 2010 letter prior to the March 2012 rating decision on appeal.  The letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of her claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  An August 2008 letter explained the evidence necessary to substantiate her claim, the evidence VA was responsible for providing, and the evidence she was responsible for providing for both her increased rating claim and her temporary total rating claim.  During the March 2014 hearing, the undersigned explained the issues, suggested submission of certain evidence required to substantiate the Veteran's claim, and demonstrated knowledge of the issue on appeal.  The Board finds that the duties mandated by 38 C.F.R. § 3.103(c)(2) are met.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). The Veteran has had ample opportunity to respond/supplement the record and she has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  In so finding, the Board notes that it appears some STRs were not associated with the record, specifically, a separation examination report and records verifying five months of active service prior to August 1997.  However, such absence does not prejudice the Veteran's claims, as the relevant period on appeal for her increased rating claim does not extend back to service, and she does not allege her hysterectomy is directly related to service.  Notably, she expressly advances solely a secondary theory of entitlement.  VA examinations were conducted in October 2009 and January 2012.  Together, these examinations noted all findings and pertinent disability features required to apply the relevant rating criteria, and included medical opinions supported by adequate rationale.  The Board finds nothing suggesting these examinations are inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claims.

Service connection for hysterectomy

As noted above, the Veteran does not allege that her hysterectomy is related to service.  Rather, she expressly advances only a secondary theory of entitlement.  Therefore, the only issue to be resolved is whether the Veteran's July 8, 2008 hysterectomy was secondary to her service-connected pelvic adhesions.  See Robinson v. Mansfield, 21 Vet. App. 545, 552-56 (2008) (concluding the Board is not required to raise and reject all possible theories of entitlement in order to render a valid opinion), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir.2009).

Disabilities which are proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran is currently service-connected for pelvic adhesions, rated at 0 percent.  The record is replete with notations of pelvic pain, though no specific etiology is given.  However, she has received numerous surgical procedures to treat her pelvic pain.  Specifically, in July 2008, she underwent a total hysterectomy.  The treatment record notes her ovaries were left intact.  On October 2009 VA examination, the examiner opined that the July 2008 hysterectomy was unrelated to her pelvic adhesions.  No rationale was provided.

A February 2010 letter from a VA nurse practitioner indicates the July 2008 surgery was at least partially to treat recurrent adhesions.  It also notes that although the Veteran was meant to originally undergo a partial hysterectomy, she ultimately underwent a total hysterectomy with oophorectomy.  In a March 2010 letter, the Veteran reported taking 2 months of recovery time following her hysterectomy.  A June 2010 letter from another VA nurse practitioner indicated the Veteran had a hysterectomy and history of recurring pelvic adhesions, but did not include any specific opinion on a relationship between the two.  

In June 2011, the Veteran underwent a bilateral oophorectomy following a discovery of a mass and complaints of returning pelvic pain.  Thereafter, on January 2012 VA examination, the examiner noted her history of adhesions and surgeries, but opined that her July 2008 hysterectomy was not to treat her pelvic adhesions.  Notably, the examiner stated the hysterectomy was an alternative to an initial recommendation of an endometrial ablation, which the Veteran denied.  The examiner noted that an endometrial ablation is not employed to treat pelvic adhesions, and that therefore it was less likely than not that the subsequent hysterectomy (as an alternate treatment) was meant to treat pelvic adhesions.  Rather, she pointed out that the Veteran had a history of condyloma planum, chronic cervicitis, and squamous metaplasia with HPV that preexisted her active service, with largely normal pap smears during service.  On that basis, she opined that her hysterectomy was more likely to treat that preexisting condition, or menorrhagia, which was noted as the primary diagnosis in surgical notes.  

A June 2012 letter from a Dr. Brown reported the Veteran has had a history of gynecological issues and procedures that failed to treat her pelvic pain and recurrent adhesions.  He notes that, after her July 2008 hysterectomy, her pelvic pain ceased and she had not experienced recurrent pelvic pain since.  At the March 2014 hearing, the Veteran indicated that the pain ceased temporarily following her hysterectomy, but returned, leading to her June 2011 oophorectomy.  An April 2014 letter from Dr. Brown opined that the Veteran's hysterectomy was, at least in part, to treat her recurrent adhesions.  No rationale was provided.

It is not disputed that the Veteran is both status post a hysterectomy in July 2008 and is currently service connected for pelvic adhesions.  Therefore, the only remaining matter to be resolved is whether the two are related, which is a medical question beyond the scope of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  

There are several medical opinions of record that must be weighed.  First, the Board notes that the October 2009 VA opinion and the April 2014 private opinion from Dr. Brown do not include supporting rationale, and neither the June 2010 letter from a VA nurse practitioner nor Dr. Brown's June 2012 letter expressly adopts an opinion either way.  Therefore, they are inadequate for rating purposes.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Even considering Dr. Brown's two letters together, his favorable nexus opinion would be supported only by finding that the Veteran has had a history of recurrent adhesions causing pelvic pain, and that such pain resolved after her hysterectomy.  The February 2010 letter from a VA nurse practitioner adopts the same reasoning for its favorable opinion.  There are certain inconsistencies which weaken this rationale that largely relies on inferring that the resolution of pelvic pain indicates successful treatment of pelvic adhesion.  First, neither opinion points to anything which specifically relates pelvic pain to recurrent adhesions (to the exclusion of all her several other noted gynecological issues).  Second, the record indicates the Veteran thereafter did in fact continue to have adhesions and pelvic pain, which again required treatment in June 2011.  Third, the February 2010 letter, specifically, indicates the Veteran underwent an oophorectomy in July 2008, which is inconsistent with other medical evidence of record.  In contrast, the Board notes that the January 2012 VA examiner's opinion is supported by a much more robust rationale which reflects familiarity with the record and the Veteran's relevant medical history, and cites to supporting clinical data in greater detail, particularly in noting that the Veteran's hysterectomy was only an alternative suggestion, and that the initially recommended treatment is not used to treat pelvic adhesions.  In light of the foregoing, the Board finds the January 2012 VA examiner's opinion is the most probative, and therefore persuasive.  Accordingly, service connection for a hysterectomy secondary to pelvic adhesions is not warranted.

The Board notes that the January 2012 VA examiner does note that the Veteran's hysterectomy was more likely secondary to other gynecological conditions which preexisted the Veteran's service.  However, as these conditions are not service-connected, there is no basis on which to consider a claim of service connection secondary to them.

Increased rating for pelvic adhesions

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In a claim for increase the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  The instant claim for increase was received on July 3, 2008.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's pelvic adhesions are rated under Diagnostic Code 7614, and the General Rating Formula for Diseases, Injury, or Adhesions of Female Reproductive Organs.  A noncompensable rating is warranted for symptoms that do not require continuous treatment; a 10 percent rating is warranted for symptoms that do require continuous treatment; and a maximum 30 percent rating is warranted for symptoms that are not controlled by continuous treatment.  38 C.F.R. § 4.117.

The record shows the Veteran has had a long history of pelvic pain, partly due to her pelvic adhesions.  As noted above, the Veteran has also had several gynecological surgeries to treat her pelvic pain, corroborated by letters from private and VA providers.  At the March 2014 hearing, the Veteran reported that her doctors are unable to prescribe her any medication to effectively treat her recurrent adhesions, and that the only effective treatment has been to regularly remove them surgically.  

In this case, the medical evidence of record shows that the Veteran has suffered from recurring pelvic adhesions since her initial diagnosis, despite the multiple surgical procedures to remove them.  In fact, Dr. Brown's April 2014 written statement opines that "it is more likely than not that [the Veteran] will continue to have surgical procedures due to adhesions."  During the appeal period, she continues to report chronic pelvic pain.  In her March 2014 personal hearing, the Veteran testified that she experiences continuing pain due to her pelvic adhesions.  The Veteran, as a layperson, is competent to report pelvic and abdominal pain, because this pain is readily observable to her.  See Layno, supra.  The Board also finds the Veteran's statements to be credible in identifying and describing her pelvic adhesion symptomatology.  

Thus, in light of the objective medical evidence of record and the Veteran's lay testimony, and resolving any doubt in the Veteran's favor, the Board concludes that she has required continuous treatment to control her chronic pelvic pain secondary to her recurring pelvic adhesions.  A 10 percent evaluation is therefore warranted.

However, nothing of record suggests that her adhesions are uncontrolled by regular treatment.  In so finding, the Board notes that, by her own admission, although the adhesions recur, removing them surgically does alleviate the associated symptoms (i.e., pelvic pain) until the adhesions recur.  Therefore, a higher rating of 30 percent is not warranted.  38 C.F.R. § 4.117, Diagnostic Code 7614.

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.

Here, the rating criteria reasonably describe and assess the Veteran's disability level and symptomatology, including her pelvic pain.  The rating schedule fully contemplates all symptomatology and treatment associated with her pelvic adhesions.  Significantly, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case.

Temporary total rating for convalescence following a July 2008 hysterectomy

The provisions of 38 C.F.R. § 4.30 pertaining to temporary total evaluations provide that a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.

Total ratings will be assigned under 38 C.F.R. § 4.30 only if treatment was received for a service-connected disability.  As the Veteran's claim for service connection for her July 2008 hysterectomy is being denied, and such denial is based on a finding that the preponderance of the evidence shows the procedure does not constitute treatment for service-connected pelvic adhesions, a temporary total rating for convalescence thereafter is not warranted.  

The Board notes that, as the preponderance of the evidence is against the claims being denied, the benefit of the doubt rule does not apply, and the appeals thereof must be denied.


ORDER

Service connection for a hysterectomy as secondary to pelvic adhesions is not warranted.  The appeal in that matter is denied.

A rating of 10 percent (but not higher) is warranted for pelvic adhesions.  The appeal in that matter is granted.

A temporary total rating for convalescence following the July 2008 hysterectomy is not warranted.  The appeal in that matter is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


